Case 19-11095-CSS   Doc 552-1   Filed 08/23/21   Page 1 of 3




                      EXHIBIT A

                    Proposed Order
                   Case 19-11095-CSS            Doc 552-1        Filed 08/23/21       Page 2 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                            )
    In re:                                                  )   Chapter 11
                                                            )
    JRV Group USA L.P., a Delaware limited                  )   Case No.: 19-11095 (CSS)
    partnership,1                                           )
                                                                Related Docket Nos.: 549, ___
                                                            )
                               Debtor.                      )

                      ORDER (A) FURTHER ENLARGING THE PERIOD
                     WITHIN WHICH THE LIQUIDATION TRUSTEE MAY
                   REMOVE ACTIONS AND (B) GRANTING RELATED RELIEF

                     Upon consideration of the motion (the “Motion”)2 of the Liquidation Trustee for

entry of an order: (a) further enlarging the Removal Period for filing notices of removal of the

Actions by one-hundred eighty-two (182) days, up to and including February 7, 2022, without

prejudice to the right to seek further extensions; and (b) granting related relief, all as more fully

set forth in the Motion; and this Court having jurisdiction over this matter pursuant to 28 U.S.C.

§§ 157 and 1334 and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware, dated February 29, 2012; and this Court having found that this

is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and that this Court may enter a final order

consistent with Article III of the United States Constitution; and this Court having found that venue

of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

and this Court having found that the relief requested in the Motion is in the best interests of the

Debtor’s estate, its creditors, and other parties in interest; and this Court having found that notice




1
        The Debtor’s last four digits of its taxpayer identification number are (5218). The service address for the
above- captioned Debtor is c/o Sherwood Partners, Inc., 3945 Freedom Circle, Suite 560, Santa Clara, CA 95054.
2
             Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Motion.
             Case 19-11095-CSS           Doc 552-1      Filed 08/23/21     Page 3 of 3




of and opportunity for a hearing on the Motion were appropriate and no other notice need be

provided; and this Court having reviewed the Motion; and this Court having determined that the

legal and factual bases set forth in the Motion establish just cause for the relief granted herein; and

upon all of the proceedings had before this Court; and after due deliberation and sufficient cause

appearing therefor, it is HEREBY ORDERED THAT:

               1.      The Motion is GRANTED as set forth herein.

               2.      The period within which the Liquidation Trustee may seek removal of the

Actions pursuant to 28 U.S.C. § 1452 and Bankruptcy Rule 9027 is further enlarged through and

including February 7, 2022, without prejudice to the right to seek further extensions.

               3.      All time periods set forth in this Order shall be calculated in accordance

with Bankruptcy Rule 9006(a).

               4.      The Liquidation Trustee is authorized to take all Actions necessary to

effectuate the relief granted in this Order in accordance with the Motion.

               5.      This Court retains jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




WBD (US) 53115514v2                               2
